Title: To George Washington from Charles Carroll of Carrollton, 26 September 1775
From: Carroll, Charles (of Carrollton)
To: Washington, George

 

Sir
Annapolis 26th Septr 1775

At the request of the bearer Mr Key, I have presumed to trouble you with this letter, to introduce to your notice & countenance that young gentleman, who, I flatter myself, will endeavour to deserve your good opinion, & favour. Should hostilities be suspended and a negotiation take place this winter, I hope to have the pleasure of seeing you in this city on your way to Virginia. If a treaty is but once set on foot, I think, it must terminate in a lasting & happy peace; an event, I am persuaded, you most earnestly desire, as every good citizen must, in which number you rank foremost: for who so justly deserving of that most glorious of all titles, as the man singled out by the unanimous voice of his country, for his love & attachment to it, and great abilities and placed in a Station of the most exalted & dangerous Preeminence. If we can not obtain a peace on safe & just terms, my next wish is, that you may extort by force from our enemies what their policy, & justice should have granted, and that you may long live to enjoy the fame of the best, the noblest deed, the defending & securing the liberties of your country. I am with the greatest esteem Sir Yr most obedt hum. Servt

Ch: Carroll of Carrollton


P.S. I desire my most respectful compliments to Generals Lee & Gates—I should have done myself the pleasure of writing to the former by this opportunity, but that I knew he has other things to do than to read letters of mere compliment. this city affords nothing new.

